Citation Nr: 0726804	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for shell fragment wound, 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Louisville RO originally denied the veteran's claim of 
entitlement to service connection for shell fragment wound, 
right eye in a rating decision dated in June 1999 on the 
basis that the claim was not well grounded.  Subsequent to 
this decision, Congress passed the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA provided for the readjudication 
of certain claims previously denied as not well grounded.  
For claims that became final between July 14, 1999, and the 
November 9, 2000 date of enactment of the VCAA; such 
readjudication was to be requested or initiated within two 
years of the date of enactment of the VCAA.  See Pub. L. No. 
106-475, Section 7(b)(1), 114 Stat. 2096.  See also 
VAOPGCPREC 03-2001.

Here, the June 1999 rating decision would have become final 
in June 2000 absent an exception to the rule of finality.  
See 38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  The veteran filed his claim to 
reconsider in May 2001.  Thus, this case falls within the 
group of cases to be readjudicated under the VCAA.  When such 
readjudication is in order, the result is to render the prior 
denial void, as though it had not been made.  VAOPGCPREC 03-
2001.  Thus, section 7(b)(1) of the Act provides an exception 
to finality for this claims; hence, de novo review of the 
claim on appeal is appropriate and the issue has been phrased 
accordingly.

The Board is aware that the veteran filed a claim for 
"shrapnel wound, right side of face near eye" in June 1974.  
In response to that claim, he was granted service-connection 
for residuals of shrapnel wound, face in a July 1974 rating 
decision.  The Board finds no previously denied claim for 
shell fragment wound, right eye.
  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran has 
shell fragments retained in the right orbit as a result of a 
landmine explosion.


CONCLUSION OF LAW

Residuals of a right eye disability due to shell fragment 
wound were incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in July 2002, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  
 
In correspondence dated in July 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO also provided the veteran with a VA eye 
examination, a report of which has been associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran claims that injuries he sustained from a mine 
explosion on October 6, 1966 while serving in Vietnam have 
left him with a right eye disability.  Specifically, the 
veteran asserts that because he has retained shrapnel from 
the explosion, he is unable to undergo magnetic resonance 
imaging (MRI) testing.  The veteran explained that VA doctors 
wanted the veteran to undergo an MRI for the purpose of 
evaluating a condition the veteran had with his right hand, 
but that they were unable to do so because of the retained 
shrapnel in the eye.  

The claimed in-service injury is well documented in the 
veteran's service medical records.  Those records show that 
the veteran suffered from multiple wounds to the face, trunk, 
and extremities as a result of an explosion in Vietnam on 
October 6, 1966.  The veteran is currently service-connected 
for multiple disabilities associated with this initial 
injury.  

The competent medical evidence regarding the veteran's 
current condition includes a radiology report from Caritas 
Medical Center, dated in December 2000, confirming that the 
veteran has a metallic foreign body retained in the right 
orbit and that because of this, he is not a candidate for an 
MRI.  

The veteran's current right eye condition is summarized in a 
November 2006 VA eye examination report.  In that report, the 
examiner stated that uncorrected visual acuity was 20/25-2 in 
the right eye and 20/40 in the left eye.  Best corrected 
visual acuity was 20/20 in both eyes.  Intraocular pressure 
was 15 in the right eye and 16 in the left eye.  Pupils were 
4 millimeters and reactive in both eyes.  There were no 
relative afferent pupillary defects and extraocular movements 
were full.  Confrontational visual fields were full.  
Anterior segment examination was noted for trace nuclear 
sclerotic cataracts, which were not visually significant.  
Dilated funduscopic examination revealed a cup-to-disc ration 
of 0.55 with a normal macula and vessels.  Periphery was 
notable for small area of congenital hypertrophy of the 
retinal pigment epithelium.  Left eye cup-to-disc ration was 
0.4 with a normal macula vessel and periphery.

The VA examiner concluded that the veteran had subcutaneous 
as well as intra-orbital metallic foreign bodies from the 
shrapnel wound suffered during Vietnam.  The VA examiner also 
confirmed that an x-ray showed metallic foreign bodies in the 
eye, which prevented the veteran from undergoing an MRI.  
According to the VA examiner, the presence of the foreign 
bodies caused no other problems for the veteran per the 
veteran's history.  The examiner stated that removing the 
foreign bodies presented more of a risk than leaving them in.  

The Board concludes that the claim must be granted because 
the medical evidence objectively demonstrates that the 
veteran currently suffers from residuals of the in-service 
shell fragment wound (i.e. the retention of subcutaneous and 
intra-orbital metallic foreign bodies).  As these residuals 
are unquestionably the result of the in-service injury, 
service connection must be granted.   


ORDER

Service connection for residuals of shell fragment wound, 
right eye, are granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


